CAUSE NO. 74428

THE STATE OF TEXAS                                      149th District Court
                                                                                   FILED IN
vs                                                      of                   1st COURT OF APPEALS
ROBERT JAMES MARTIN, III                                Brazoria County, Texas HOUSTON, TEXAS
                                                                            8/28/2015 1:52:11 PM
                        AMENDED NOTICE OF ASSIGNMENT ON APPEAL
                                                            CHRISTOPHER A. PRINE
                                                                                   Clerk
         ON THE 7th day of August, 2015, the defendant in the above styled and numbered cause
excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, First Judicial District.

Date of Judgment or Other Order Appealed From: 7/29/15

Date of Sentencing: 7/29/15

Name of Trial Court Judge:          Terri Holder

Name of Court Reporter:            Robin Rios

Name and Address of Defense Attorney on Appeal:
                           David Michael Ryan, (Appointed)
                           6161 Savoy Dr., Suite 1116
                           Houston, Texas 77036

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? 8/27/15

Appeal Bond: No               Date N/A

Offense and Punishment: EVADING ARREST; TEN (10) YEARS - TDCJ-ID

                                                   RHONDA BARCHAK, District Clerk

                                                   By /S/ Kathleen McDougald, Deputy




Appeal Notice of Assignment